Exhibit 10.1


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made as of __________,
201___ by and between OptiNose, Inc., a Delaware corporation (the
“Corporation”), in its own name and on behalf of its direct and indirect
subsidiaries, and __________________, an individual (“Indemnitee”). This
Agreement supersedes and replaces any and all previous Agreements between the
Corporation and Indemnitee covering the subject matter of this Agreement.
RECITALS:
WHEREAS, directors, officers, employees, controlling persons, fiduciaries and
other agents (“Representatives”) in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the corporation or business enterprise itself;
WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve corporations as
Representatives unless they are provided with adequate protection through
insurance and adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation or business enterprise;
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining highly competent persons is detrimental to the best interests of
the Corporation and its stockholders and that the Corporation should act to
assure such persons that there will be increased certainty of protection against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the Corporation;
WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Corporation free from undue concern
regarding such risks;
WHEREAS, (a) the Amended and Restated Bylaws of the Corporation (the “Bylaws”)
require indemnification of the officers and directors of the Corporation,
(b) Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware, as it may be amended from time to time
(the “DGCL”) and (c) the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive and thereby
contemplate that contracts may be entered into between the Corporation and its
Representatives with respect to indemnification;
WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefore, nor to diminish or abrogate any rights of Indemnitee thereunder; and
WHEREAS, (a) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (b) Indemnitee
may not be willing to serve or continue to serve as a Representative without
adequate protection, (c) the Corporation desires Indemnitee to serve or continue
to serve in such capacity and (d) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Corporation on
the condition that he/she be so indemnified.





--------------------------------------------------------------------------------




AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
Section 1.Definitions.
(a)    As used in this Agreement:
“Agreement” shall have the meaning ascribed to such term in the Preamble hereto.
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act (as defined below); provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Corporation approving a merger of the Corporation with
another entity.
“Board” shall have the meaning ascribed to such term in the Recitals hereto.
“Bylaws” shall have the meaning ascribed to such term in the Recitals hereto.
“Certificate of Incorporation” shall mean the Fourth Amended and Restated
Certificate of Incorporation of the Corporation.
A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
i.    Acquisition of Stock by Third Party. Any Person (as defined below), other
than the Sponsor Entities (as defined below), is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Corporation
representing fifteen percent (15%) or more of the combined voting power of the
Corporation’s then outstanding securities, unless the change in relative
Beneficial Ownership of the Corporation’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors;
ii.    Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Corporation to effect a transaction described herein)
whose election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board;
iii.    Corporate Transactions. The effective date of a merger or consolidation
of the Corporation with any other entity, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity in any such transaction) more than fifty percent (50%) of
the combined voting power of the voting securities of such surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such Surviving Entity;
iv.    Liquidation. The approval by the stockholders of the Corporation of a
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets; and
v.    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Corporation is then subject to such reporting requirement.




--------------------------------------------------------------------------------




“Corporate Status” describes the status of an individual who is or was a
Representative of an Enterprise.
“Corporation” shall have the meaning ascribed to such term in the Preamble
hereto.
“DGCL” shall have the meaning ascribed to such term in the Recitals hereto.
“Enterprise” shall mean the Corporation and any other Person, employee benefit
plan, joint venture or other enterprise of which Indemnitee is or was serving at
the request of the Corporation as a Representative.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder.
“Expenses” shall include all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent, (ii) for
purposes of Section 12(d) only, expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement (on a grossed up basis), (iv) excise taxes
and penalties under the Employee Retirement Income Security Act of 1974, and
(v) any interest, assessments or other charges in respect of the foregoing.
“Indemnitee” shall have the meaning ascribed to such term in the Preamble
hereto.
“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including, without limitation, the
Corporation’s obligations to provide indemnification to Indemnitee and advance
Expenses to Indemnitee under this Agreement.
“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements) or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder; provided,
however, that the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.
“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, in respect of, relating to or occurring as a direct or indirect
consequence of, any Proceeding, including, without limitation, amounts paid in
whole or partial settlement of any Proceeding, all Expenses incurred in
complying with any judgment, order or decree issued or entered in connection
with any Proceeding or any settlement agreement, stipulation or consent decree
entered into or issued in settlement of any Proceeding, and any consequential
damages resulting from any Proceeding or the settlement, judgment, or result
thereof.
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.
“Proceeding” shall include any threatened, pending or completed action, claim,
suit, counterclaim, cross claim, arbitration, mediation, alternate dispute
resolution mechanism, formal or informal hearing, inquiry or investigation,
administrative hearing or any other actual, threatened or completed judicial,
administrative or arbitration proceeding (including, without limitation, any
such proceeding under the Securities Act of 1933, as amended, or the Exchange
Act or any other federal law, state law, statute or regulation), whether brought
in the right of the Corporation or otherwise, and whether of a civil, criminal,
administrative legislative or




--------------------------------------------------------------------------------




investigative nature, including any appeal therefrom, in which Indemnitee was,
is or will be, or is threatened to be, involved as a party, potential party,
non-party witness or otherwise (i) by reason of the fact that Indemnitee is or
was a Representative of the Corporation, (ii) by reason of any actual or alleged
action taken by Indemnitee (or a failure to take action by Indemnitee) or of any
action (or failure to act) on Indemnitee’s part while acting as Representative
of the Corporation or (iii) by reason of the fact that Indemnitee is or was
serving at the request of the Corporation as a Representative of another Person,
whether or not serving in such capacity at the time any liability or Expense is
incurred for which indemnification, reimbursement, or advancement of Expenses
can be provided under this Agreement. If the Indemnitee believes in good faith
that a given situation may lead to or culminate in the institution of a
Proceeding, this shall be considered a Proceeding under this paragraph.
“Representative” shall have the meaning ascribed to such term in the Recitals
hereto. 
“Sponsor Entities” shall mean funds affiliated with Avista Capital Partners and
any of their respective Affiliates who beneficially own shares of common stock,
par value $0.001 per share, of the Corporation, and any securities into which
such shares of common stock shall have been changed or any securities resulting
from any reclassification or recapitalization of such shares of common stock
from time to time; provided, however, that neither the Corporation nor any of
its subsidiaries shall be considered Sponsor Entities hereunder.
“Submission Date” shall have the meaning ascribed to such term in Section 11(a).
(b)    For the purpose hereof, references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Corporation” shall include any service as a Representative
of the Corporation which imposes duties on, or involves services by, such
Representative with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he/she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.
Section 2.    Indemnity in Third-Party Proceedings. The Corporation shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, from and against all Liabilities and Expenses suffered or
incurred by Indemnitee or on Indemnitee’s behalf in connection with or as a
consequence of any Proceeding (other than any Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor which shall be
governed by the provisions set forth in Section 3 below), if Indemnitee acted in
good faith and in a manner he/she reasonably believed to be in, or not opposed
to, the best interests of the Corporation and, in the case of a criminal
proceeding, had no reasonable cause to believe that his conduct was unlawful.
For the avoidance of doubt, a finding, admission or stipulation that an
Indemnitee has not met such applicable standard of conduct or that Indemnitee
acted with gross negligence or recklessness shall not, of itself, be a defense
to any action pursuant to this Agreement or create a presumption that such
Indemnitee has failed to meet the standard of conduct required for
indemnification in this Section 2.
Section 3.    Indemnity in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or incurred by Indemnitee or on Indemnitee’s behalf in
connection with or as a consequence of any Proceeding brought by or in the right
of the Corporation to procure a judgment in its favor, or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he/she
reasonably believed to be in, or not opposed, to the best interests of the
Corporation. No indemnification for Liabilities and Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Corporation,
unless and only to the extent that the Delaware Court of Chancery or any court
in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability, but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such Liabilities and Expenses which the Court of Chancery or such other court
shall deem proper. For the avoidance of doubt, a finding, admission or
stipulation that an Indemnitee has not met such applicable standard of conduct
or that Indemnitee acted with gross negligence or recklessness shall not, of
itself, be a defense to any action pursuant to this Agreement or create a
presumption that such Indemnitee has failed to meet the standard of conduct
required for indemnification in this Section 3.
Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, to the
extent that Indemnitee is a party to (or a participant in) any Proceeding and is
successful on the merits or otherwise (including,




--------------------------------------------------------------------------------




without limitation, settlement thereof), as to one or more but less than all
claims, issues or matters in such Proceeding, in whole or in part, then the
Corporation shall indemnify Indemnitee, to the fullest extent permitted by
applicable law, against all Liabilities and Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf, in connection with or as a
consequence of each successfully resolved claim, issue or matter. For purposes
of this Section 4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
Section 5.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
Section 6.    Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the fullest extent
permitted by applicable law against all Liabilities and Expenses suffered or
incurred by him or on his behalf in connection therewith.
Section 7.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 2, 3, 4 or 5, the Corporation
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to, or threatened to be made a party to, any Proceeding
(including, without limitation, a Proceeding by or in the right of the
Corporation to procure a judgment in its favor), by reason of Indemnitee’s
Corporate Status.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
(i)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to, or replacement of, the DGCL, and
(ii)    to the fullest extent authorized or permitted by any amendments to, or
replacements of, the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 8.    Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any
indemnification payment in connection with any claim involving Indemnitee:
(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or
(b)    subject to Section 14, for (i) an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Exchange Act (as defined
in Section 1(a) hereof) or similar provisions of state statutory law or common
law, (ii) any reimbursement of the Corporation by the Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
the Indemnitee from the sale of securities of the Corporation, as required in
each case under the Exchange Act (including any such reimbursements that arise
from an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (iii) any
reimbursement of the Corporation by Indemnitee of any compensation pursuant to
any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or
(c)    except as provided in Section 13(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law.




--------------------------------------------------------------------------------




Section 9.    Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary (other than Section 13(d)), the Corporation shall
advance, to the fullest extent permitted by law, Expenses incurred by Indemnitee
in connection with any Proceeding (or part of any Proceeding) not initiated by
Indemnitee or any Proceeding initiated by Indemnitee with the prior approval of
the Board, and such advancement shall be made within ten (10) days after the
receipt by the Corporation of a statement or statements requesting such advances
from time to time, whether prior to, or after, final disposition of any
Proceeding. Advances shall be unsecured and interest free. Indemnitee shall be
entitled to continue to receive advancement of Expenses pursuant to this Section
9 unless and until the matter of Indemnitee’s entitlement to indemnification
hereunder has been finally adjudicated by court order or judgment from which no
further right or appeal exists. Advances shall be made without regard to
Indemnitee’s ability to repay Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. In accordance with Section 13(d), advances shall include any and all
Expenses incurred pursuing an action to enforce this right of advancement,
including, without limitation, Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking, providing that Indemnitee
undertakes to repay the amounts advanced (without interest) to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Corporation. No other form of undertaking shall be required other than the
execution of this Agreement. This Section 9 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 8.
Section 10.    Procedure for Notification and Defense of Claim.
(a)    Indemnitee shall notify the Corporation in writing of any Proceeding with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to the
Corporation shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. Any delay or failure by Indemnitee to
notify the Corporation hereunder will not relieve the Corporation from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, nor shall such delay or failure constitute a waiver by Indemnitee of
any rights under this Agreement. The Secretary of the Corporation shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.
(b)    In the event Indemnitee seeks indemnification and/or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain legal counsel selected by Indemnitee and approved by the Corporation
(which approval shall not to be unreasonably withheld, conditioned or delayed)
to defend Indemnitee in such Proceeding, at the sole expense of the Corporation
or (ii) have the Corporation assume the defense of Indemnitee in the Proceeding,
in which case the Corporation shall assume the defense of such Proceeding with
legal counsel selected by the Corporation and approved by Indemnitee (which
approval shall not be unreasonably withheld, conditioned or delayed) within ten
(10) days of the Corporation’s receipt of written notice of Indemnitee’s
election to cause the Corporation to do so. If the Corporation is required to
assume the defense of any such Proceeding, it shall engage legal counsel for
such defense, and shall be solely responsible for all Expenses of such legal
counsel and otherwise of such defense. Such legal counsel may represent both
Indemnitee and the Corporation (and/or any other party or parties entitled to be
indemnified by the Corporation with respect to such matter) unless, in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Corporation (or any other such party or
parties) or there are legal defenses available to Indemnitee that are not
available to the Corporation (or any such other party or parties).
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate legal counsel at
its own expense. The party having responsibility for defense of a Proceeding
shall provide the other party and its legal counsel with all copies of pleadings
and material correspondence relating to the Proceeding. Indemnitee and the
Corporation shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Corporation or Indemnitee assumes the defense thereof. Indemnitee may not settle
or compromise any Proceeding without the prior written consent of the
Corporation (which consent shall not be unreasonably withheld, conditioned or
delayed). The Corporation may not settle or compromise any Proceeding without
the prior written consent of Indemnitee (which consent shall not be unreasonably
withheld, conditioned or delayed).
Section 11.    Procedure Upon Application for Indemnification.




--------------------------------------------------------------------------------




(a)    Upon receipt of a written request by Indemnitee for indemnification
pursuant to Section 10(a) (the “Submission Date”), if any determination by the
Corporation is required by applicable law with respect to Indemnitee’s ultimate
entitlement to indemnification, such determination shall be made (i) if a Change
in Control shall have occurred, by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee; or (ii) if a Change
in Control shall not have occurred, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (D) if so directed by the Board, by the stockholders
of the Corporation. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the Person(s) making such
determination with respect to Indemnitee’s entitlement to indemnification,
including, without limitation, providing to such Person(s), upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any Expenses incurred
by Indemnitee in so cooperating with the Person(s) making such determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. The Corporation
will not deny any written request for indemnification hereunder made in good
faith by Indemnitee unless a determination as to Indemnitee’s entitlement to
such indemnification described in this Section 11(a) has been made. The
Corporation agrees to pay Expenses of the Independent Counsel referred to above
and to fully indemnify the Independent Counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
(b)    In the event that the determination of entitlement to indemnification is
to be made by the Independent Counsel pursuant to Section 11(a) hereof, the
Independent Counsel shall be selected as provided in this Section 11(b). If a
Change in Control has not occurred, the Independent Counsel shall be selected by
the Board, and the Corporation shall give written notice to Indemnitee advising
Indemnitee of the identity of the Independent Counsel so selected. If a Change
in Control has occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Corporation, as the case
may be, may, within ten (10) days after such written notice of selection shall
have been given, deliver to the Corporation or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1(a) of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court of Chancery has determined that such objection
is without merit. If, within twenty (20) days after the later of submission by
Indemnitee of a written request for indemnification pursuant to Section 10(a)
hereof and the final disposition of the Proceeding, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Delaware Court of Chancery for resolution of any objection which
shall have been made by the Corporation or Indemnitee to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
Section 12.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the Person(s) making such determination shall, to the fullest extent
permitted by law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Corporation shall, to
the fullest extent permitted by law, have the burden of proof to overcome that
presumption with clear and convincing evidence in connection with the making by
any Person(s) of any determination contrary to that presumption. Neither the
failure of the Corporation (including, without limitation, by its directors or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met




--------------------------------------------------------------------------------




the applicable standard of conduct, nor an actual determination by the
Corporation (including, without limitation, by its directors or independent
legal counsel) that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.
(b)    Subject to Section 12(e), if the Person(s) empowered or selected under
Section 10 hereof to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefore, the requisite determination of entitlement
to indemnification shall, to the fullest extent permitted by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
a prohibition of such indemnification under applicable law; provided, however,
that such sixty (60) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if (i) the determination is to be made by
the Independent Counsel and there is an objection to the selection of the
Independent Counsel and (ii) the Person(s) making such determination requires
such additional time for the obtaining or evaluating of documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 12(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 11(a) of this Agreement and if (A) within fifteen (15) days after
receipt by the Corporation of the request for such determination the Board has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he/she reasonably believed to be in, or not opposed
to, the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
(d)    Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise, or on information or records given or reports made
to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise. The
provisions of this Section 12(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.
(e)    Actions of Others. The knowledge and/or actions, or failure to act, of
any Representative (other than Indemnitee) of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
Section 13.    Remedies of Indemnitee.
(a)    Subject to Section 12(d), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within ninety (90) days after the Submission Date, (iv) payment
of indemnification is not made pursuant to Section 4, 5, 6 or 11(a) of this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefore, (v) payment of indemnification pursuant to Section 2, 3 or 7
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or (vi) in the event
that the Corporation or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Indemnitee, the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification and/or advancement of Expenses. Alternatively, Indemnitee,
at Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred and eighty (180) days
following the date on which Indemnitee first has the right to




--------------------------------------------------------------------------------




commence such proceeding pursuant to this Section 13(a). The Corporation shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 13
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Corporation shall have the burden of proving by clear and
convincing evidence Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be.
(c)    If a determination shall have been made pursuant to Section 11 of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission by the Indemnitee of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
(d)    The Corporation shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 13 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement. It is the intent of the Corporation that, to the
fullest extent permitted by law, Indemnitee not be required to incur legal fees
or other Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. In addition, the Corporation shall, to
the fullest extent permitted by law, indemnify Indemnitee against any and all
such Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Corporation of a written request therefore) advance, to the
fullest extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Corporation under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Corporation if, in the case of indemnification, Indemnitee is
wholly successful on the underlying claims; if Indemnitee is not wholly
successful on the underlying claims, then such indemnification shall be only in
connection with each successfully resolved claim, issue or matter, or otherwise
as permitted by law, whichever is greater.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding; provided,
that in absence of any such determination with respect to such Proceeding, the
Corporation shall pay Liabilities and advance Expenses with respect to such
Proceeding as if Indemnitee has been determined to be entitled to
indemnification and advancement of Expenses with respect to such Proceeding.
Section 14.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders,
a resolution of directors or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of
Incorporation, the Bylaws and/or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    The Corporation hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement of Expenses and/or insurance provided by
one or more Persons with whom or which Indemnitee may be associated (including,
without limitation, any Sponsor Entity). The Corporation hereby acknowledges and
agrees that




--------------------------------------------------------------------------------




(i) the Corporation shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Corporation shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by law, organizational or constituent documents,
contract (including, without limitation, this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) to indemnify Indemnitee
and/or advance Expenses to Indemnitee in respect of any proceeding shall be
secondary to the obligations of the Corporation hereunder, (iv) the Corporation
shall be required to indemnify Indemnitee and advance Expenses to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated (including, without limitation, any Sponsor Entity) or insurer of
any such Person and (v) the Corporation irrevocably waives, relinquishes and
releases any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Corporation hereunder. In the event that any other Person
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) or their insurers advances or extinguishes any liability or
loss which is the subject of any Indemnity Obligation owed by the Corporation or
payable under any insurance policy provided under this Agreement, such payor
shall have a right of subrogation against the Corporation or its insurer or
insurers for all amounts so paid which would otherwise be payable by the
Corporation or its insurer or insurers under this Agreement. In no event will
payment of an Indemnity Obligation of the Corporation under this Agreement by
any other Person with whom or which Indemnitee may be associated (including,
without limitation, any Sponsor Entity) or their insurers, affect the
obligations of the Corporation hereunder or shift primary liability for any
Indemnity Obligation to any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity). Any
indemnification and/or insurance or advancement of Expenses provided by any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity), with respect to any liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person, is specifically in excess of any Indemnity Obligation of the
Corporation or valid and any collectible insurance (including, without
limitation, any malpractice insurance or professional errors and omissions
insurance) provided by the Corporation under this Agreement, and any obligation
to provide indemnification and/or insurance or advance Expenses provided by any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) shall be reduced by any amount that Indemnitee
collects from the Corporation as an indemnification payment or advancement of
Expenses pursuant to this Agreement.
(c)    The Corporation shall use its best efforts to obtain and maintain in full
force and effect an insurance policy or policies providing liability insurance
for Representatives of the Corporation or of any other Enterprise, and
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
Representative under such policy or policies. If, at the time of the receipt of
a notice of a claim pursuant to the terms hereof, the Corporation maintains an
insurance policy or policies providing liability insurance for Representatives
of the Corporation or of any other Enterprise, the Corporation shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policy or policies. The Corporation
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies. In the event of a
Change in Control or the Corporation’s becoming insolvent, the Corporation shall
maintain in force any and all insurance policies then maintained by the
Corporation in providing insurance (directors’ and officers’ liability,
fiduciary, employment practices or otherwise) in respect of Indemnitee for a
period of six years thereafter.
(d)    In the event of any payment under this Agreement, the Corporation shall
not be subrogated to, and hereby waives any rights to be subrogated to, any
rights of recovery of Indemnitee, including, without limitation, rights of
indemnification provided to Indemnitee from any other Person or entity with whom
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
as well as any rights to contribution that might otherwise exist; provided,
however, that the Corporation shall be subrogated to the extent of any such
payment of all rights of recovery of Indemnitee under insurance policies of the
Corporation or any of its subsidiaries, and the Indemnitee shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to brings
suit to enforce such rights.
(e)    The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.




--------------------------------------------------------------------------------




Section 15.    Duration of Agreement; Not Employment Contract. This Agreement
shall continue until and terminate upon the latest of: (a) ten (10) years after
the date that Indemnitee shall have ceased to serve as a Representative of the
Corporation or any other Enterprise and (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 13 of this Agreement
relating thereto. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Corporation shall require
and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement, expressly or to assume and
agree to perform this agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.  This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries or any Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Corporation (or any of its subsidiaries or any Enterprise), if any, is at will,
and Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment contract
between Indemnitee and the Corporation (or any of its subsidiaries or any
Enterprise), other applicable formal severance policies duly adopted by the
Board, or, with respect to service as a Representative of the Corporation, by
the Certificate of Incorporation, Bylaws and the DGCL.
Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 17.    Enforcement.
(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a Representative of the Corporation, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve as a Representative of the Corporation.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Bylaws and applicable
law, and shall not be deemed a substitute therefore, nor to diminish or abrogate
any rights of Indemnitee thereunder.
(c)     The Corporation shall not seek from a court, or agree to, a “bar order”
which would have the effect of prohibiting or limiting the Indemnitee’s right to
receive advancement of expenses under this Agreement.
Section 18.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver. The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Section 19.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Corporation.




--------------------------------------------------------------------------------




(b)    If to the Corporation to:
OptiNose, Inc.
1020 Stony Hill Road, Suite 300
Yardley, Pennsylvania 19067
Attn: Chief Legal Officer
Facsimile: (267) 395-2119
  
or to any other address as may have been furnished to Indemnitee by the
Corporation.
 
Section 20.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of the Proceeding in order
to reflect (a) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (b) the relative fault of the Corporation (and its directors,
officers, employees and agents) and Indemnitee in connection with such
event(s) and/or transaction(s).
Section 21.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a), the Corporation and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court of Chancery, and not in any other state or federal court in the
United States of America or any court in any other country, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.
Section 22.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.
Section 23.    Third-Party Beneficiaries. The Sponsor Entities are intended
third-party beneficiaries of this Agreement.
Section 24.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.
[SIGNATURE PAGE FOLLOWS]
 






--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
 
OPTINOSE, INC.
 
 
 
 
 
Name: Peter Miller
 
Title: Chief Executive Officer

 
[Signature Page to Indemnification Agreement]
 




--------------------------------------------------------------------------------




 
 
INDEMNITEE:
 
 
 
 
 
[  ]

 
[Signature Page to Indemnification Agreement]
 








--------------------------------------------------------------------------------






Schedule to Exhibit 10.1


The following directors and executive officers are parties to an Indemnification
Agreement with the Company, each of which are substantially identical in all
material respects to the representative Indemnification Agreement filed herewith
as Exhibit 10.1 except as to the name of the signatory and the date of each
signatory’s Indemnification Agreement, which are listed below. The actual
Indemnification Agreements are omitted pursuant to Instruction 2 to Item 601 of
Regulation S-K.


INDEMNITEE
 
DATE
Peter K. Miller
 
October 2, 2017
Ramy A. Mahmoud, M.D., M.P.H.
 
October 2, 2017
Thomas E. Gibbs
 
October 2, 2017
Keith A. Goldan
 
October 2, 2017
Michael F. Marino
 
October 2, 2017
William F. Doyle
 
October 1, 2017
Sriram Venkataraman
 
September 29, 2017
Joshua A. Tamaroff
 
September 29, 2017
Joseph C. Scodari
 
October 5, 2017
Wilhelmus Groenhuysen
 
October 5, 2017
Sandra K. Helton
 
February 22, 2018
Robert P. O'Neil
 
June 7, 2018





